El Juez Asociado Señor Marrero
emitió la opinión del Tribunal.
Por escritura pública otorgada en Humacao el 21 de oc-tubre de 1953, el recurrente adquirió de Teodoro Aguilar Mora un pequeño solar situado en el barrio Río Abajo, de ese municipio, por la suma de $300. En la cláusula primera de ella se hizo constar:
“Que don Teodoro Aguilar y Mora es dueño privativamente y en pleno dominio de la siguiente finca:
“Urbana: Parcela de terreno radicada en el barrio de Río Abajo, jurisdicción de Humacao, en las afueras de esta población compuesta de dos mil trescientos sesenta metros cuadrados de te-rreno llano para solares, midiendo al norte veinte metros lineales, en colindancia con terrenos de la Escuela ‘Ponce de León,’ al sur mide otros veinte metros, en colindancia con el camino vecinal que de dicha población de Humacao conduce al río y a las fincas de don Ramón Fulladosa, Doña María Rodríguez de Bustelo y don Antonio Aguilar; al este mide ciento diez y ocho metros lineales, colindando con terrenos de la escuela ‘Ponce de León,’ y al oeste mide otros ciento diez y ocho metros de largo, colindando con una faja de terreno de diez metros de ancho perteneciendo a la finca principal de doña Concepción Cabrera, y cuya faja se destina hoy al tránsito público y se conoce con el nombre de calle ‘Ponce de León.’ De esta parcela de terreno se han segregado varios solares vendidos a distintas personas, habiendo quedado reducida su cabida a doscientos cuarenta metros cuadrados, o sean, doce metros por el frente, que es el oeste, en colindancia con la calle de su situación; doce metros por la espalda, que es el este, en colindancia con terrenos de la escuela, digo, escuela ‘Ponce de León’; veinte metros por la derecha entrando, que es el sur, en colindancia con solar segregado de esta finca, y que es hoy de Doña Resurrección Pastrana; y veinte metros por la iz-quierda entrando, que es el norte, en colindancia con otro solar segregado de esta finca y que es hoy de la propiedad de doña Isidra, conocida por Dora Cardona.
Inscrita al folio ciento treinta y cinco vuelto del tomo sesenta y uno de Humacao, finca número dos mil veinte, inscripción segunda.”
Presentada la escritura al Registro de la Propiedad para su inscripción, el registrador inscribió la venta haciendo *711“constar el defecto subsanable de que en este documento no se dijo la cabida total segregada de la finca para determinar la parte restante.” De esa resolución el adquirente recurre ante nos.
 El Registrador se basó principalmente en el caso de Ruiz v. Torres, 61 D.P.R. 1. Indica ahora en su alegato que:
“Deseamos hacer constar que al estudiar el documento objeto del defecto subsanable y darnos cuenta de que no se habían hecho constar las segregaciones practicadas, inmediatamente nos dimos cuenta de que existía una gran diferencia entre las segre-gaciones que aparecen de acuerdo con el Registro y lo que se es-taba vendiendo como resto de la finca, lo que nos hizo pensar que esto puede dar motivo a discrepancias en el futuro, y vamos a decir por qué . . . Imagínense ustedes que haya otras ventas efectuadas que también proceden de la finca principal y que no pueden en forma alguna aparecer en el Registro porque las es-crituras no se han traído a inscribir; pues al inscribirse los 240 metros como resto, sin hablarse del total de las segregaciones, puede darse el caso que cuando vengan a inscribirse exista úni-camente balance para inscribir parte del terreno, creando por consiguiente una situación más grave.
“Como podrá comprobarse por la certificación que se acom-paña de lo que resulta del Registro y que muy respetuosamente sometemos a este Honorable Tribunal y la hacemos parte de este alegato, la finca principal se componía de 2,360 metros cuadrados, de la cual aparece haberse segregado hasta la fecha la cantidad de 1,817 metros cuadrados (8 solares) ; quedando de acuerdo con el Registro un remanente de 543 metros cuadrados. ¿Existe o no existe disparidad entre lo que dice el documento, ser 240 metros cuadrados el remanente, y lo que verdaderamente aparece del Registro?”
Está en un error el registrador. En la escritura presen-tádale se hace constar con la mayor claridad el área superficial de la finca principal, con sus linderos por los cuatro puntos cardinales, así como el área total del solar segregado, con sus medidas y colindancias por el norte, sur, este y oeste. Cf. Municipio de Salinas v. Registrador, 52 D.P.R. 79, 81; Rosado v. Registrador, 68 D.P.R. 594, 599. Se hace constar *712en esa escritura asimismo que de la parcela principal se han segregado varios solares, que esa finca principal ha quedado reducida a 240 metros y que este remanente es el que se vende. A los fines del registro ello bastaba. No era necesario que en la escritura se indicaran o describieran específicamente todas y cada una de las segregaciones que de la finca principal se habían efectuado previamente. El hecho de que según el registro el remanente no inscrito de la finca principal fuera mayor que el solar que se vende al recurrente, nada signifi-caba. Lo lógico era suponer, en un caso como el presente, que la diferencia entre la superficie que aparece del registro y el área del solar adquirido por el recurrente había sido previa-mente vendida a cualquier otra persona y que ésta no había inscrito aún su título. Ello no puede perjudicar en forma alguna los derechos del adquirente.
En el caso de Ruiz v. Torres, supra, Vidal Montalvo Ro-dríguez tenía inscrita a su nombre en el Registro de la Pro-piedad de Utuado una finca de 62.50 cuerdas. A virtud de cinco escrituras distintas él segregó de dicha finca y vendió seis parcelas de 18, 9, 3, 3, 7 y 13.50, respectivamente, que-dando reducida la finca principal a una cabida de nueve cuer-das. El mismo día en que se hicieron dichas segregaciones, Montalvo Rodríguez otorgó escritura a favor del recurrente Ruiz con el propósito de venderle las nueve cuerdas que aún le quedaban como remanente de la finca original de 62.50 cuerdas. En dicha escritura se describe el inmueble objeto de la compraventa por sus distintos puntos cardinales. Pre-sentada la escritura al registro, su inscripción fué denegada “porque en ella no se describe la finca principal de la que se dice es resto la de nueve cuerdas .. .” En la opinión emitida confirmamos la nota recurrida y, luego de indicar que las se-gregaciones habían sido inscritas como fincas separadas a nombre de los respectivos adquirentes, hicimos constar que “en el presente caso no se trata de una nueva segregación y sí de la venta del remanente de la finca número 7,521 cuya cabida ha sido reducida a nueve cuerdas. La descripción que *713se hace en la escritura de la finca objeto de la venta no corres-ponde con la descripción que de la finca número 7,521 aparece en el registro. En éste no aparece inscrita ninguna finca de nueve cuerdas a favor del vendedor, con las colindancias que en la escritura se especifican.”
El caso de Ruiz v. Torres, supra, sin embargo, fué revo-cado expresamente por el de Piñero v. Registrador, 75 D.P.R. 455. En este último dijimos: “. . . entendemos que la doc-trina sentada en el caso de Ruiz v. Torres, supra, es incompatible con la establecida en el caso posterior'de Rosado v. Registrador, supra, debiendo ser revocado el caso de Ruiz v. Torres.” Sin embargo, un estudio ulterior de la cuestión nos convence de que tal revocación no estuvo justificada, puesto que el caso de Ruiz v. Torres fué bien resuelto y era clara-mente distinguible del de Rosado v. Registrador.
Ya conocemos cuáles fueron los hechos envueltos en el de Ruiz v. Torres, así como la forma en que la cuestión fué re-suelta por este Tribunal. Veamos, pues, el de Rosado v. Registrador, supra. En él los esposos García-Carreras adqui-rieron una finca de 195.99 cuerdas, parte de la cual radicaba en Trujillo Alto, de la circunscripción para aquel entonces del Registro de la Propiedad en San Juan, y parte en Caguas dentro de la jurisdicción del Registro de la Propiedad del mismo nombre. De esa finca dichos esposos segregaron y vendieron a Felipe S. Vidal 97.995 cuerdas, de las cuales 68.995 cuerdas estaban situadas en Caguas y el resto en Trujillo Alto. Ambas escrituras fueron inscritas en los registros de la propiedad de Caguas y San Juan sin hacerse constar los linderos de la porción correspondiente a cada registro. Pos-teriormente Felipe S. Vidal agrupó la finca adquirida de los esposos García-Carreras con otra de su propiedad radicada en Caguas, formándose a virtud de esa agrupación una finca de 123.145 cuerdas. En la misma escritura de agrupación Vidal vendió la finca así agrupada al recurrente Rosado Fussá. Al ser presentada al Registro por Fussá su escritura de adqui-sición, el registrador de Caguas inscribió la misma, pero al *714presentarse dicha escritura al registrador de la propiedad de Río Piedras, al cual corresponde en la actualidad el pueblo de Trujillo Alto, el registrador inscribió “con el defecto sub-sanable de no describirse la parte de la finca que radica en el indicado pueblo de Trujillo Alto.” Resolvimos que de con-formidad con la Ley Hipotecaria “las escrituras sujetas a registro en relación con fincas radicadas en la circunscripción de dos o más registros, deben expresar el área y los linderos de las porciones que correspondan a cada uno de éstos,” y que “la falta de linderos no se considera motivo bastante para denegar la inscripción, siendo ése un defecto subsanable.” El caso de Rosado v. Registrador, en su consecuencia, no re-vocó el de Ruiz v. Torres. En uno y otro estaban envueltas situaciones completamente distintas: en el de Ruiz v. Torres, repetimos, se vendió el remanente de una finca y en la escri-tura de enajenación no se describió en forma alguna la finca principal. Siendo ello así, en dicho caso el registrador pro-cedió acertadamente al denegar la inscripción del remanente. En el de Rosado v. Registrador se trataba, no obstante, como hemos visto, de una finca agrupada que en parte radicaba en la circunscripción de un registro y en parte en la circunscrip-ción de otro. Como en la escritura no se hicieron constar el área y los linderos de la porción correspondiente a cada regis-tro, decidimos que lo procedente era inscribir con defecto sub-sanable.
Por otro lado, en el de Piñero Durán v. Registrador se presentó al Registro de la Propiedad de Río Piedras para su inscripción una escritura de compraventa de una finca radi-cada en el barrio Sabana Llana, del término municipal de Río Piedras. En la escritura se hizo constar que la finca objeto de la compraventa era el remanente de una serie de se-gregaciones hechas de una finca principal de una cuerda y 10 centésimos de otra. En esa escritura se describió la finca principal, con sus colindancias “pero no se describieron los linderos del remanente objeto, de la venta.” El registrador denegó la inscripción de la escritura y tomó en su lugar ano-*715tación preventiva. Tal actuación del registrador fué errónea, pues a tenor de lo resuelto previamente en el caso de Rosado v. Registrador, supra, “la falta de linderos no se considera mo-tivo bastante para denegar la inscripción, siendo ése un defecto subsanable.” El caso de Pinero pudo fundarse, por tanto, exclusivamente en lo dicho previamente en el de Ro-sado v. Registrador, y a virtud del mismo revocarse la nota recurrida y ordenarse la inscripción solicitada, con defecto subsanable.
En lo que sí fué demasiado lejos este Tribunal en el caso de Ruiz v. Torres fué al expresar a la página 4 del mismo que: “La práctica corriente y más aconsejable es la de des-cribir la finca original tal y como aparece del registro; hacer constar las segregaciones que se hubieren practicado, para poder determinar con exactitud a cuánto ha quedado reducida la cabida del inmueble; y, por último, vender el remanente de la finca, haciendo constar sus colindancias.” (Bastardi-llas nuestras.) Decimos que fuimos demasiado lejos al ex-presarnos en esa forma porque, como veremos en seguida, cuando de una finca principal se hacen varias segregaciones y finalmente se vende el remanente, al venderse tal remanente no es necesario “hacer constar las segregaciones que se hubie-ran practicado” previamente. Ésa es precisamente la cues-tión envuelta en este recurso.
Según el art. 65 de la Ley Hipotecaria, conforme el mismo fué enmendado por la Ley núm. 20 de 9 de julio de 1936 (Ses. Extr., pág. 153) :
“Serán faltas subsanables las que afecten a la validez del mismo título, sin producir necesariamente la nulidad de la obli-gación en él constituida.”
No vemos en verdad por qué al efectuarse la enajenación del remanente de la finca principal, el hecho de no especificarse el área de las distintas segregaciones hechas a la finca principal puede afectar la validez del título. Éste es perfectamente válido y, en lo que a la venta de tal remanente concierne, se inscribe como el de una finca separada.
*716El tratadista Roca Sastre en el tomo 2 de su obra sobre Derecho Hipotecario nos dice a las págs. 123 a 127 que la segregación de entidades hipotecarias “consiste en la separa-ción de una parte de una finca inmatriculada, para formar por sí sola finca independiente;” y que “la segregación ... ori-gina el nacimiento de una nueva entidad hipotecaria.” No se trata en este recurso, sin embargo, de una segregación. Tampoco de la división o partición de la finca principal. Tal división o partición, según Roca Sastre (págs. 127, 128) “tiene lugar cuando la totalidad de una finca inmatriculada se divide en dos o más suertes o porciones ... En cuanto a los requisitos para la división es necesario que en la escritura correspondiente se describan todas las diferentes parcelas en que se divida la finca, ya que todas ellas pasan a formar fincas nuevas, sin que de la finca matriz quede resto alguno inscrito.” No es posible argüir en este caso que ha habido una división o partición de la finca. Claramente se trata aquí de una finca principal, de la cual sucesivamente se han hecho varias segregaciones y de la que finalmente se vende el remanente que es objeto de la inscripción envuelta en este recurso. (1)
El no menos ilustre tratadista Morrel y Terry, nos dice a la pág. 91 del tomo 2, de la segunda ed. de sus Comentarios a la Legislación Hipotecaria que:
“Cuando se enajenen varias porciones de terreno tomadas de determinada finca, como partes separadas y con linderos dife-rentes, deben considerarse como fincas distintas.”
Y que:
“. . . el trozo de terreno que queda de una finca, después de segregar de la totalidad otros varios, constituye una finca.” (Bastardillas nuestras.)
Usando ese razonamiento podemos afirmar que cuando en el presente caso Aguilar y Mora vendió al recurrente el rema-nente de la finca principal, lo que vendió fué una finca. Des-*717cribiéndose éste (el remanente) por sus cuatro puntos cardi-nales y describiéndose también por sus cuatro puntos cardinales la finca principal, además de hacerse constar el área de una y otra, lo procedente era inscribir sin defecto de clase alguna la finca objeto de la enajenación. Al mismo efecto véanse Morell, ob. cit., Apéndice al Volumen 1, págs. 237 a 240, así como Casso Romero, Derecho Hipotecario o del Registro de la Propiedad, cuarta ed. (1951), pág. 246.
Para terminar diremos que al calificar una escritura, el registrador debe tomar en consideración lo que de la faz de la misma resulte, no estando obligado a examinar las inscripciones anteriores del registro, ni a estudiar otras escrituras no complementarias de la que se trata de inscribir. Arts. 18, Ley Hipotecaria y 77 del Reglamento; Sucn. de Santos Collazo v. Registrador, 41 D.P.R. 576, 578.

Debe revocarse la nota recurrida y efectuarse la inscrip-ción solicitada sin defecto alguno.

El Juez Asociado Sr. Sifre está conforme con el resultado.

A virtud de enmienda reciente, en España se requiere ahora que se describa la porción restante de la finca principal de la cual se hace la segregación.